Fourth Division
                                                             January 21, 2010




No. 1-08-1733



KATHRYN LONG,                                                )       Appeal from the
                                                             )       Circuit Court of
                       Plaintiff-Appellee,                   )       Cook County.
                                                             )
       v.                                                    )       No. 05 L 14201
                                                             )
AHMED ELBORNO,                                               )       Honorable
                                                             )       James D. Egan,
                       Defendant-Appellant.                  )       Judge Presiding.

       JUSTICE NEVILLE delivered the opinion of the court:

       The plaintiff, Kathryn Long, filed a negligence action against the defendants, Dr. Ahmed

Elborno and Rush Oak Park Hospital (Rush). Rush filed a motion to dismiss the complaint pursuant

to Supreme Court Rule 103(b) (134 Ill. 2d R. 103(b)), and the trial court granted the motion based

on Long’s failure to exercise reasonable diligence in serving Rush with her summons and complaint.

Long appealed the trial court’s order granting Rush’s motion to dismiss the complaint and

voluntarily dismissed her complaint against Dr. Elborno. This court affirmed the trial court’s order

granting Rush’s motion to dismiss the complaint. Long v. Elborno, 376 Ill. App. 3d 970 (2007)

(Long I).

       Long refiled her complaint against Dr. Elborno on December 19, 2005. Dr. Elborno filed a

motion to dismiss the complaint pursuant to Supreme Court Rule 103(b), which the trial court

denied. The trial court certified three questions for this court’s review: (1) whether Judge Abishi

Cunningham’s determination that plaintiff failed to exercise reasonable diligence in serving Rush
1-08-1733


Oak Park Hospital became the law of the case for all subsequent stages of litigation and for the

remaining party, Dr. Elborno; (2) whether by virtue of the appellate court’s decision in Long I,

holding that plaintiff failed to exercise reasonable diligence in serving Rush Oak Park Hospital

during the first seven months of her case, plaintiff is collaterally estopped from asserting that she was

reasonably diligent in serving Dr. Elborno when her actions were identical for the parties during this

time period and Dr. Elborno was not served for an additional four months after service on the

hospital; and (3) whether Supreme Court Rule 103(b) permits plaintiff to be given a credit for the

time it took her to secure a health professional report, pursuant to section 2-622 of the Code of Civil

Procedure (735 ILCS 5/2-622 (West 2004)), when analyzing her reasonable diligence in serving Dr.

Elborno.

                                          BACKGROUND

        On December 3, 2004, Long filed a two-count complaint against Dr. Elborno and Rush and

alleged that on December 3, 2002, the defendants negligently performed a vertebroplasty procedure

on Long. Long attached to the complaint an affidavit from her attorney, Bradley Lichtman.

Lichtman averred that he was unable to obtain a physician’s consultation as required by section 2-

622(a)(1) of the Code of Civil Procedure (Code), (1) because the statute of limitations would impair

the action, and (2) because the physician's consultation could not be obtained before the expiration

of the statute of limitations. 735 ILCS 5/2-622(a)(1), (a)(2) (West 2004). On March 3, 2005, Long

filed an affidavit and written report from Dr. Ranjit Wahi as required by section 2-622(a)(1) of the

Code. 735 ILCS 5/2-622(a)(1) (West 2004).

        On June 15, 2005, a summons was issued for Dr. Elborno and Rush. On July 6, 2005, the

                                                  -2-
1-08-1733


sheriff served Long’s complaint and summons on Neal Levin, an authorized person to receive service

for Rush.

       On July 22, 2005, an alias summons was issued for Dr. Elborno. On August 15, 2005,

another alias summons was issued for Dr. Elborno.

       On August 19, 2005, Rush filed a motion to dismiss Long's complaint, pursuant to Supreme

Court Rule 103(b), and maintained that the complaint served on the hospital did not have an affidavit

and a health professional’s report attached to it, and that Long failed to exercise reasonable diligence

in obtaining service on Rush. 134 Ill. 2d R. 103(b).

       On September 2, 2005, September 9, 2005, and September 10, 2005, the Cook County sheriff

unsuccessfully attempted to effectuate service of the summons and complaint on Dr. Elborno.

       On October 11, 2005, Long filed a response to Rush’s motion to dismiss. Attached to the

response was an affidavit from Lichtman. Lichtman averred that he personally filed the complaint

on December 3, 2004, and that he believed the support staff at his law firm would have the sheriff

serve the defendants. Lichtman further averred that, while examining Long’s case filed on March

3, 2005, he noticed that the summons and complaint had not been served. He again directed the law

firm's support staff to have the sheriff serve the defendants. Lichtman further averred that, between

March 3, 2005, and June 15, 2005, he directed the law firm's support staff on multiple occasions to

obtain service on the defendants. Finally, Lichtman averred that on June 15, 2005, a clerk at the law

firm had the clerk of the circuit court file stamp the summons, and that on June 17, 2005, the

summons and the complaint were delivered to the Cook County sheriff to be served on the

defendants.

                                                 -3-
1-08-1733


        On November 4, 2005, an alias summons was issued for Dr. Elborno, and the trial court

appointed a special process server to serve the summons and complaint on Dr. Elborno. On

November 6, 2005, the special process server served the summons and complaint on Dr. Elborno.

        On November 7, 2005, the trial court granted Rush’s motion to dismiss the complaint with

prejudice. On November 9, 2005, Long filed a motion to voluntarily dismiss the action against Dr.

Elborno without prejudice, and it was granted by the trial court. Long filed an appeal (Long I) with

this court.

        On December 19, 2005, Long refiled her negligence complaint against Dr. Elborno. Attached

to the refiled complaint was the affidavit and written report of Dr. Ranjit Wahi. On December 19,

2005, a summons was issued for Dr. Elborno. On January 5, 2006, Dr. Elborno was personally

served with the summons and refiled complaint.

        On February 6, 2006, Dr. Elborno filed a motion to dismiss the refiled complaint pursuant

to Supreme Court Rule 103(b). In the motion, Dr. Elborno argued that Long failed to exercise

reasonable diligence in effectuating service on him because Long filed her original complaint on

December 3, 2004, Long placed the summons with the sheriff on June 15, 2005, and he was served

with the original complaint on November 5, 2005.

        On August 21, 2006, Long filed a response to Dr. Elborno’s motion to dismiss the complaint.

Attached to Long’s response was the deposition of Neal Levin, the risk manager for Rush. Levin

testified at his deposition that between December 2004 and January 2005, he informed Dr. Elborno

that a lawsuit had been filed naming Dr. Elborno as a defendant. Levin further testified at the

deposition that he had a copy of the complaint during his meeting with Dr. Elborno.

                                               -4-
1-08-1733


        On September 14, 2006, the trial court conducted a hearing on Dr. Elborno’s motion to

dismiss the complaint. The trial court gave Long credit for the three months between the time she

filed the complaint on December 3, 2004, and secured the physician affidavit and written report

required by section 2-622(a)(1) of the Code on March 3, 2005. 735 ILCS 5/2-622(a)(1) (West 2004).

The trial found that the case was not “worthy of Rule 103(b) relief” and denied Dr. Elborno’s motion

to dismiss the complaint.

        On September 20, 2007, this court affirmed the trial court’s order granting Rush’s motion

to dismiss the complaint. Long I, 376 Ill. App. 3d at 982. With regard to Long’s argument that the

trial court abused its discretion when it found that she failed to exercise reasonable diligence in

obtaining service of her summons and complaint on Rush, this court reviewed the seven factors a

court must consider when determining whether to grant a motion to dismiss pursuant to Supreme

Court Rule 103(b). See Segal v. Sacco, 136 Ill. 2d 282, 287 (1990). With regard to the first Segal

factor - the length of time used to obtain service of process - this court found that a time period

exceeding seven months between the filing of the complaint on December 3, 2004, and service of

the summons and complaint on Rush on July 6, 2005, supported a finding of a lack of reasonable

diligence. With regard to the second Segal factor - the plaintiff’s activities - this court found (1) that

Long’s difficulty in obtaining a section 2-622(a)(1) report did not excuse her from her duty to timely

effectuate service, and (2) that the law firm’s support staff’s failure to have the summons issued by

the clerk of the court, even though inadvertent and unintentional, did not support her position

because it is an objective, not subjective, test that is used to determine whether the plaintiff exercised

reasonable diligence. With regard to the third Segal factor - the plaintiff’s knowledge of defendant’s

                                                  -5-
1-08-1733


location - and the fourth Segal factor - the ease with which the defendant’s whereabouts could have

been ascertained - Long conceded that Rush prevailed. With regard to the fifth Segal factor -

whether the defendant had actual knowledge of the pending action - this court found that Long failed

to present facts which established that Rush had actual knowledge of the pending action. With

regard to the sixth Segal factor - special circumstances that would affect plaintiff’s efforts - this court

found that no special circumstances existed. Finally, with regard to the seventh Segal factor -

whether the defendant was actually served - this court found that service on Rush was not difficult

to obtain because Rush was successfully served on the first attempt. Therefore, because this court

found that the seven Segal factors favored Rush, this court held that the trial court did not abuse its

discretion when it granted Rush’s motion to dismiss Long’s complaint because Long failed to

exercise reasonable diligence in obtaining service on Rush. Long I, 376 Ill. App. 3d at 982.

        On December 7, 2007, Dr. Elborno filed a motion predicated on Long I and requested that

the trial court reconsider its order denying his motion to dismiss the complaint. On March 13, 2008,

the trial court denied the motion. On April 9, 2008, Dr. Elborno filed a motion to clarify the March

13, 2008 order, and on April 17, 2008, the trial court denied Dr. Elborno’s motion to reconsider and

to dismiss.

        On May 16, 2008, Dr. Elborno filed a motion for interlocutory appeal pursuant to Supreme

Court Rule 308 (155 Ill. 2d R. 308). On June 18, 2008, the trial court granted Dr. Elborno’s motion

and certified three questions for this court’s review: (1) whether Judge Abishi Cunningham’s

determination that plaintiff failed to exercise reasonable diligence in serving Rush Oak Park Hospital

became the law of the case for all subsequent stages of litigation and for the remaining party, Dr.

                                                   -6-
1-08-1733


Elborno; (2) whether by virtue of the appellate court’s decision in Long I, holding that plaintiff failed

to exercise reasonable diligence in serving Rush Oak Park Hospital during the first seven months

of her case, plaintiff is collaterally estopped from asserting that she was reasonably diligent in

serving Dr. Elborno when her actions were identical for the parties during this time period and Dr.

Elborno was not served for an additional four months after service on the Hospital; and (3) whether

Supreme Court Rule 103(b) permits plaintiff to be given a credit for the time it took her to secure

a health professional report, pursuant to section 2-622, when analyzing her reasonable diligence in

serving Dr. Elborno.

                                             ANALYSIS

        In an interlocutory appeal brought pursuant to Rule 308, our examination is strictly limited

to the certified question presented to the court. Giangiulio v. Ingalls Memorial Hospital, 365 Ill.

App. 3d 823, 829-30 (2006), citing Fosse v. Pensabene, 362 Ill. App. 3d 172, 177 (2005), quoting

Thompson v. Gordon, 356 Ill. App. 3d 447, 451 (2005). We conduct a de novo review of all

questions of law. Giangiulio, 365 Ill. App. 3d at 829, citing Fosse, 362 Ill. App. 3d at 177. " 'Our task

is to answer the certified questions rather than to rule on the propriety of any underlying order.' "

Giangiulio, 365 Ill. App. 3d at 829, quoting Fosse v. Pensabene, 362 Ill. App. 3d at 177, citing P.J.'s

Concrete Pumping Service, Inc. v. Nextel West Corp., 345 Ill. App. 3d 992, 998 (2004).

                                          I. Law of the Case

        The first question we must answer is whether Judge Abishi Cunningham’s determination that

plaintiff failed to exercise reasonable diligence in serving Rush Oak Park Hospital became the law

of the case for all subsequent stages of litigation and for the remaining party, Dr. Elborno.

                                                  -7-
1-08-1733


       “Generally, the law of the case doctrine bars relitigation of an issue previously decided in the

same case.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006), citing People v. Tenner, 206 Ill.

2d 381, 395 (2002). Questions of law that are decided on a previous appeal are binding on the trial

court on remand as well as on the appellate court in subsequent appeals. Norris v. National Union

Fire Insurance Co. of Pittsburgh, 368 Ill. App. 3d 576, 580 (2006), citing Martin v. Federal Life

Insurance Co., 268 Ill. App. 3d 698, 701 (1994). The law of the case doctrine protects settled

expectations of the parties, ensures uniformity of decisions, maintains consistency during the course

of a single case, effectuates proper administration of justice, and brings litigation to an end. Petre

v. Kucich, 356 Ill. App. 3d 57, 63 (2005).

       The two recognized exceptions to the law of the case doctrine are: (1) when a higher

reviewing court makes a contrary ruling on the same issue subsequent to the lower court’s decision,

and (2) when a reviewing court finds that its prior decision was palpably erroneous. Norris, 368 Ill.

App. 3d at 581, citing Martin, 268 Ill. App. 3d at 701 and Stallman v. Youngquist, 152 Ill. App. 3d

683 (1987).

       When all of the causes of action in a complaint are dismissed, either voluntarily or

involuntarily, the case is terminated in its entirety and all final orders become immediately

appealable. Hudson v. City of Chicago, 228 Ill. 2d 462, 468 (2008), citing Dubina v. Mesirow

Realty Development, Inc., 178 Ill. 2d 496, 503 (1997). The refiling of a cause of action that the party

had previously and voluntarily dismissed does not constitute a continuation of the previous action;

rather, it is an entirely new action. Hudson, 228 Ill. 2d at 469.

       In the instant case, when the trial court dismissed Long’s complaint against Rush on

                                                 -8-
1-08-1733


November 7, 2005, with prejudice, Rush and Dr. Elborno had been served with a summons and

complaint and were parties to the lawsuit. See Orthwein v. Thomas, 127 Ill. 554, 571 (1889)

(defining “parties” as “those only who are named as such in the record, and are properly served with

process, or enter their appearance”). When the trial court dismissed the complaint against Rush with

prejudice, the cause of action against Dr. Elborno remained pending. Two days later, on November

9, 2005, Long voluntarily dismissed the complaint against Dr. Elborno. Approximately one month

later, on December 19, 2005, Long refiled the complaint against Dr. Elborno.

        We find that the refiling of the action against Dr. Elborno did not constitute a continuation

of the previous action; rather, the refiling of the lawsuit created an entirely new action. Hudson, 228

Ill. 2d at 469. We note that the parties cite Pekin Insurance Co. v. Pulte Home Corp., 344 Ill. App.

3d 64 (2003), for the proposition that the law of the case doctrine applies to refiled causes of action,

but we find that case to be factually distinguishable from the instant case. Accordingly, we hold that

the law of the case doctrine is inapplicable in the instant case because the refiling of the complaint

was not a continuation of the old action, but the commencement of an entirely new action. Hudson,

228 Ill. 2d at 469.

                                        II. Collateral Estoppel

        Next, we must determine whether by virtue of the appellate court’s decision in Long I,

holding that plaintiff failed to exercise reasonable diligence in serving Rush Oak Park Hospital

during the first seven months of her case, plaintiff is collaterally estopped from asserting that she was

reasonably diligent in serving Dr. Elborno when her actions were identical for the parties during this

time period and Dr. Elborno was not served for an additional four months after service on the

                                                  -9-
1-08-1733


Hospital.

       The applicability of the collateral estoppel doctrine is a question of law, which this court

reviews de novo. Allianz Insurance Co. v. Guidant Corp., 387 Ill. App. 3d 1008, 1022 (2008), citing

In re A.W., 231 Ill. 2d 92, 99 (2008). Collateral estoppel precludes a party from relitigating an issue

decided in a prior proceeding. Herzog v. Lexington Township, 167 Ill. 2d 288, 294-95 (1995), citing

Illinois State Chamber of Commerce v. Pollution Control Board, 78 Ill. 2d 1, 7 (1979). In Nowak

v. St. Rita High School, 197 Ill. 2d 381, 389-90 (2001), the Illinois Supreme Court explained the

doctrine as follows:

                       “The doctrine of collateral estoppel applies when a party, or

               someone in privity with a party, participates in two separate and

               consecutive cases arising on different causes of action and some

               controlling fact or question material to the determination of both

               causes has been adjudicated against that party in the former suit by a

               court of competent jurisdiction. The adjudication of the fact or

               question in the first cause will, if properly presented, be conclusive of

               the same question in the later suit, but the judgment in the first suit

               operates as an estoppel only as to the point or question actually

               litigated and determined and not as to other matters which might have

               been litigated and determined.” (Emphasis omitted.)

       The requirements for the application of the collateral estoppel doctrine are: (1) the issue

decided in the prior adjudication is identical with the one presented in the suit in question; (2) there

                                                 - 10 -
1-08-1733


was a final judgment on the merits in the prior adjudication; and (3) the party against whom estoppel

is asserted was a party or in privy with a party to the prior adjudication. Gumma v. White, 216 Ill.

2d 23, 38 (2005), citing Du Page Forklift Service, Inc. v. Material Handling Services, Inc., 195 Ill.

2d 71, 77 (2001); American Family Mutual Insurance Co. v. Savickas, 193 Ill. 2d 378, 387 (2000);

Talarico v. Dunlap, 177 Ill. 2d 185, 191 (1997). “In other words, collateral estoppel or issue

preclusion prevents relitigation of an issue between the same parties or their privies in any future

lawsuit based on a different claim.” 47 Am. Jur. 2d Judgments §487 (2006). Collateral estoppel

applies to questions of law and findings of fact. Du Page Forklift Service, Inc. v. Material Handling

Services, Inc., 195 Ill. 2d 71, 79 (2001).

        The first collateral estoppel factor we must consider is whether the issue decided in Long I

is identical with the one presented in the instant case. Gumma, 216 Ill. 2d at 38, citing Du Page

Forklift Service, Inc., 195 Ill. 2d at 77; American Family Mutual Insurance Co., 193 Ill. 2d at 387;

Talarico, 177 Ill. 2d at 191. The issue decided in Long I was whether Long acted with reasonable

diligence in serving a defendant, Rush, with her summons and complaint. Long I, 376 Ill. App. 3d

at 972. The issue presented in the instant case is whether Long acted with reasonable diligence in

serving a defendant, Dr. Elborno, with her summons and complaint. Therefore, we find that the issue

decided in Long I is identical to the one presented in the instant case. Gumma, 216 Ill. 2d at 38,

citing Du Page Forklift Service, Inc., 195 Ill. 2d at 77; American Family Mutual Insurance Co., 193

Ill. 2d at 387; Talarico, 177 Ill. 2d at 191.

        The second collateral estoppel factor we must consider is whether there was a final judgment

on the merits in the prior adjudication. Gumma, 216 Ill. 2d at 38, citing Du Page Forklift Service,

                                                - 11 -
1-08-1733


Inc., 195 Ill. 2d at 77; American Family Mutual Insurance Co., 193 Ill. 2d at 387; Talarico, 177 Ill.

2d at 191. In Long I, on November 7, 2005, the trial court entered an order granting Rush’s motion

to dismiss the complaint. The order stated that the “matter is final and appealable as there exists no

just reason for delaying either enforcement or appeal of both.” A judgment or order is "final" if it

disposes of the rights of the parties, either on the entire case or on a separate part thereof. See In re

Marriage of Gutman, 232 Ill. 2d 145, 151 (2008), citing R.W. Dunteman Co. v. C/G Enterprises,

Inc., 181 Ill. 2d 153, 159 (1998). Therefore, because the order disposed of all matters related to Rush

and contained Rule 304(a) language, we hold that there was a final judgment on the merits in the

prior adjudication. Gumma, 216 Ill. 2d at 38, citing Du Page Forklift Service, Inc., 195 Ill. 2d at 77;

American Family Mutual Insurance Co., 193 Ill. 2d at 387; Talarico, 177 Ill. 2d at 191.

        The third collateral estoppel factor we must consider is whether the party against whom

estoppel is asserted was a party or in privy with a party to the prior adjudication. Gumma, 216 Ill.

2d at 38, citing Du Page Forklift Service, Inc., 195 Ill. 2d at 77; American Family Mutual Insurance

Co., 193 Ill. 2d at 387; Talarico, 177 Ill. 2d at 191. In the instant case, Dr. Elborno asserts that Long

is collaterally estopped from asserting that she was reasonably diligent in serving Dr. Elborno. Long

was a party in Long I and is a party in the instant case. Therefore, we find that Long was a party to

the prior adjudication. Gumma, 216 Ill. 2d at 38, citing Du Page Forklift Service, Inc., 195 Ill. 2d at

77; American Family Mutual Insurance Co., 193 Ill. 2d at 387; Talarico, 177 Ill. 2d at 191.

Accordingly, because we find the collateral estoppel doctrine applies, we hold that Long is

collaterally estopped from asserting that she was reasonably diligent in serving Dr. Elborno when

Dr. Elborno was not served for an additional four months after Rush: Rush was served on July 6,

                                                 - 12 -
1-08-1733


2005, and Dr. Elborno was served on November 6, 2005.

               III. Credit for Securing a Section 2-622 Health Professional’s Report

        Finally, we must determine whether Supreme Court Rule 103(b) permits Long to be given

a credit for the time it took her to secure a health professional report, pursuant to section 2-622, when

analyzing her reasonable diligence in serving Dr. Elborno.

        Section 2-622 of the Code provides that in any action in which the plaintiff seeks damages

for injuries or death by reason of medical, hospital, or other healing art malpractice, the plaintiff’s

attorney or a pro se plaintiff shall file an affidavit declaring: (1) that a health professional has

reviewed the facts of the case and has indicated that there is a meritorious cause for filing the action,

or (2) that the affiant was unable to obtain a consultation required by paragraph 1 because a statute

of limitations would impair the action and the consultation required could not be obtained before the

expiration of the statute of limitations, or (3) that a request has been made by the plaintiff or his

attorney for examination and copying of records and the party required to comply has failed to

produce such records within 60 days of the receipt of the request. 735 ILCS 5/2-622 (West 2004).

If an affidavit is executed pursuant to paragraph 2, the affidavit and written report required by

paragraph 1 shall be filed within 90 days after the filing of the complaint. 735 ILCS 5/2-622(a)(2)

(West 2004). Finally, if an affidavit is executed pursuant to paragraph 2, the defendant shall be

excused from answering or otherwise pleading until 30 days after being served with an affidavit and

a report required by paragraph 1. 735 ILCS 5/2-622(a)(2) (West 2004).

        Supreme Court Rule 103(b) provides:

                        “If the plaintiff fails to exercise reasonable diligence to obtain

                                                 - 13 -
1-08-1733


                service on a defendant, the action as to that defendant may be

                dismissed without prejudice, with the right to refile if the statute of

                limitation has not run. The dismissal may be made on the application

                of any defendant or on the court’s own motion.” 177 Ill. 2d R.

                103(b).

        As indicated above, a court is required to consider several factors when determining whether

to allow or deny a Rule 103(b) motion, including: (1) the length of time used to obtain service of

process; (2) the activities of the plaintiff; (3) the plaintiff’s knowledge of the defendant’s location;

(4) the ease with which the defendant’s whereabouts could have been ascertained; (5) actual

knowledge on the part of the defendant of pendency of the action as a result of ineffective service;

(6) special circumstances that would affect the plaintiff’s efforts; and (7) actual service on the

defendant. Segal, 136 Ill. 2d at 286.

        In the instant case, Long filed her original complaint on December 3, 2004. Attached to the

complaint was an affidavit from Lichtman, her attorney, in which he averred that he was unable to

obtain a physician’s consultation, as required by section 2-622(a)(1) of the Code, (1) because the

statute of limitations would impair the action, and (2) because the physician's consultation could not

be obtained before the expiration of the statute of limitations. 735 ILCS 5/2-622(a)(1), (a)(2) (West

2004). Here, Long filed an affidavit pursuant to section 2-622(a)(2), and therefore, section 2-

622(a)(1) of the Code provided Long with 90 additional days to file the affidavit and written report.

On March 3, 2005, Long filed an affidavit and written report from Dr. Ranjit Wahi, as required by

section 2-622(a)(1) of the Code. 735 ILCS 5/2-622(a)(1) (West 2004).

                                                 - 14 -
1-08-1733


       The question this court is asked to answer is whether Supreme Court Rule 103(b) permits

plaintiff to be given a credit for the time it took her to secure a health professional report, pursuant

to section 2-622. The Code provides that a plaintiff is given an additional 90 days to file the required

affidavit and written report if the plaintiff files an affidavit pursuant to section 2-622(a)(2) of the

Code. 735 ILCS 5/2-622(a)(2) (West 2004). Because the Code provides the plaintiff with an

additional 90 days within which to file the required affidavit and written report, the plaintiff cannot

be penalized for abiding by the Code. See, e.g., Case v. Galesburg Cottage Hospital, 227 Ill. 2d 207,

215 (2007) (holding that the court could not infringe upon a statutory right to refile a case); see also

Matsuda v. Cook County Employees’ & Officers’ Annuity & Benefit Fund, 178 Ill. 2d 360, 366

(1997), quoting Pliakos v. Illinois Liquor Control Comm’n, 11 Ill. 2d 456, 460 (1957) (stating that

a court should avoid interpretations that render statutes “ ‘insignificant, meaningless, inoperative,

or nugatory’ ”).

       We note, however, that although a plaintiff is not penalized for exercising her statutory right

and taking 90 additional days to file the required affidavit and written report (735 ILCS 5/2-622(a)(2)

(West 2004)), a delay in obtaining a section 2-622(a)(1) report does not excuse a plaintiff from her

duty to effectuate service on a defendant. See Long I, 376 Ill. App. 3d at 980 (“[D]elay, even when

inadvertent and unintentional, provides no support for Long’s position because the reasonable

diligence requirement in Supreme Court Rule 103(b) is not based upon a subjective test of plaintiff’s

intent but rather upon the objective test of reasonable diligence in effectuating service”), citing

Tischer v. Jordan, 269 Ill. App. 3d 301, 307 (1995), and Lewis v. Dillon, 352 Ill. App. 3d 512, 518

(2004). We find that section 2-622(a) provides the plaintiff with a statutory right to an additional

                                                 - 15 -
1-08-1733


90 days to obtain a physician’s affidavit, but does not excuse the plaintiff from serving the defendant

until the report is filed. See Lewis, 352 Ill. App. 3d at 519; 735 ILCS 5/2-622(a)(2) (West 2004).

Accordingly, we hold that Supreme Court Rule 103(b) does not require the trial court to give Long

credit for the time it took her to secure a section 2-622 health professional’s report.

                                           CONCLUSION

       In light of the foregoing, we answer the certified questions as follows: (1) Judge Abishi

Cunningham’s determination that plaintiff failed to exercise reasonable diligence in serving Rush

Oak Park Hospital did not become the law of the case for all subsequent stages of litigation and for

the remaining party, Dr. Elborno; (2) that because of the appellate court’s decision in Long I, holding

that plaintiff failed to exercise reasonable diligence in serving Rush Oak Park Hospital during the

first seven months of her case, the doctrine of collateral estoppel applies and the plaintiff is

collaterally estopped from asserting that she was reasonably diligent in serving Dr. Elborno when

her actions were identical for both parties during this time period and Dr. Elborno was not served

for an additional four months after service on the Hospital; and (3) that Supreme Court Rule 103(b)

does not permit plaintiff to be given a credit for the time it took her to secure a health professional

report, pursuant to section 2-622, when analyzing her reasonable diligence in serving Dr. Elborno.

       Certified questions answered.

       O'MARA FROSSARD, P.J., and GALLAGHER, J., concur.




                                                - 16 -